Boslaugh, J.-
The defendant was charged in separate informations with burglaries on May 19, 1973, and August 5, 1973. Upon pleas of guilty he was sentenced to imprisonment for 18 months to 3 years for the burglary on May 19, 1973, and to imprisonment for 1 to 3 years for the burglary on August 5, ,1973. The defendant contends the sentences were excessive because they were consecutive and not concurrent.
• The maximum sentences which could have been imposéd would have been imprisonment for 10 years on1 each count. § 28-532, R. R. S. 1943.
The defendant has one previous conviction for a felony. It was within the discretion of the District Court to direct that the sentences. be served consecutively. See, In re Walsh, 37 Neb. 454, 55 N. W. 1075; Culpen v. Hann, 158 Neb. 390, 63 N. W. 2d 157. The sentences which were imposed by the trial court were; not excessive under the circumstances.
.The judgments of the District' Court are affirmed. ■
Affirmed.